Citation Nr: 1644500	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  14-23 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to November 8, 2010, for the award of service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from February 1980 to December 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for headaches effective from November 8, 2010.  

The RO issued a statement of the case (SOC) in February 2014.  As documented in a June 2014 Report of Contact, that SOC was sent to a wrong address.  A copy was mailed to the correct address in June 2014, and the Veteran filed a VA Form 9, substantive appeal, later in June 2014.  Thus, there is no question as to the timeliness of the substantive appeal.  


REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted.  

Specifically, VA treatment records from September 1998 must be obtained.  As he wrote in May 2013, the Veteran maintains that he filed an original claim of service connection for headaches at his VA Medical Center (VAMC) in September 1998 (West Roxbury facility).  This has been the Veteran's central argument in this appeal.  In fact, in connection with an earlier claim regarding PTSD, the Veteran submitted a copy of a VA treatment record from September 1998.  

The September 1998 treatment record he submitted does not indicate that he filed a claim of service connection (for PTSD, headaches, or otherwise) at that time.  However, in a May 2011 decision, the Board found that the Veteran's statements were credible as it regarded the filing of a claim of service connection for PTSD at the VAMC in September 1998.  See May 18, 2011 Board Decision at 6.  

The reasoning underlying the Board's decision does not carry over into the instant appeal.  Most notably, the Board found persuasive that the Veteran had been presenting for treatment for PTSD because he was afraid he would be unable to afford further private treatment for that condition.  By contrast in the instant appeal, the September 1998 VA medical record does not refer to headaches.  

It is not clear, however, that all records from September 1998 have been obtained, including any records from the VAMC's social work or administrative offices.  In this regard, it is presumed that any claim he filed at that time would be documented in some manner in the VAMC's records if such was made.  See, e.g., Fithian v. Shinseki, 24 Vet. App. 146, 151 (2010); see also AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18, n.13 (Fed. Cir. 2013); Fed. R. Evid. 803(6), (7).  It is not necessarily presumed, by comparison, that any claim filed at the VAMC would have been forwarded to the RO for adjudication.  See, e.g., Massie v. Shinseki, 25 Vet. App. 123, 132, n.8 (2011), aff'd 724 F.3d 1325 (Fed. Cir. Jul 29, 2013).

Accordingly, it is imperative that those records from September 1998 be obtained.  

The case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records from September 1998 (including West Roxbury), including but not limited to all administrative, social work, and all non-electronic and/or archived paper records.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing all action set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph 1 above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

